SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 o TANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-50472 NEW FRONTIER ENERGY, INC. (Exact name of small business issuer as specified in its charter) 84-1530098 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1801 Broadway Suite 920, Denver, CO 80202 (Address of principal executive offices) (303) 730-9994 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act.Yes oNo x As of March 4, 2011, there were 68,624,558 shares of common stock outstanding. NEW FRONTIER ENERGY, INC. Index Part I - FINANCIAL INFORMATION Item 1 Financial Statements 2 Condensed Consolidated Balance Sheet at May 31, 2010 (unaudited) and February 28, 2010 2 Condensed Consolidated Statements of Operations (unaudited) for the three months ended May 31, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended May 31, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2 Management’s Discussion and Analysis or Plan of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 25 Part II - OTHER INFORMATION Item 1 Legal Proceedings 26 Item 1A Risk Factors 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Defaults Upon Senior Securities 26 Item 4 Submission of Matters of a Vote of Security Holders 26 Item 5 Other Information 26 Item 6 Exhibits 26 SIGNATURES 27 EXHIBITS 1 NEW FRONTIER ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS May 31, February 28, ASSETS (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable - trade, net of allowance for doubtful accounts of $849,039 and $835,132, as of May 31, 2010, and February 28, 2010, respectively Subcription Receivable Prepaid expenses Inventory Total current assets PROPERTY AND EQUIPMENT (successful efforts method), at cost: Oil and gas gathering facilities, net of accumulated depreciation and amortization of $619,837 and $587,214 at May 31, 2010, and February 28, 2009, respectively Unproved oil and gas properties, net of accumulated depletion, depreciation & amortization of $1,840,761 and $1,780,486 at May 31, 2010 and February 28, 2010, respectively Other property and equipment, net of accumulated depreciation of $185,525 and $226,401 at May 31, 2010, and February 28, 2010, respectively OTHER ASSETS Unproved oil and gas properties held for sale Other property and equipment held for sale, net of accumulated depreciation $115,914 at May 31, 2010, and February 28, 2010 Deposits Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Notes payable, current portion Note payable - affiliate - Dividends payable Total current liabilities LONG TERM LIABILITIES Derivative liability Asset retirement obligation Total long term liabilities Total liabilities Commitements and contingencies (Note 8) STOCKHOLDERS' EQUITY New Frontier Energy, Inc stockholders' equity: Preferred stock, $.001 par value, 25,000,000 shares authorized: Series A Convertible, 100,000 shares authorized none issued and outstanding - - Series B Convertible, 36,036 shares authorized 18,837 and 18,949 issued and outstanding as of May 31, 2010 and February 28,2010, respectively, aggregate liquidation preference of $1,883,700 18 19 Series C Convertible, 230,000 shares authorized none issued and outstanding as of May 31, 2010 and February 28, 2010 - - Common stock, $.001 par value, 500,000,000 shares authorized, 68,019,379 and 67,990,662 shares issued and outstanding as ofMay 31, 2010 and February 28, 2010, respectively Additional paid in capital Accumulated deficit ) ) Total New Frontier Energy, Inc. stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed consolidated financial statements. 2 NEW FRONTIER ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three month period ended May 31, Operating revenues: Oil and gas sales $ $ Gatheringand operating income Total oil and gas revenue Operating expenses: Exploration costs, including dry holes - Lease operating expenses Cost of gas gathering - General and administrative Impairmentexpense - Depreciation, depletion and amortization Total operating expenses Loss from operations ) ) Other income (expense): Change in fair value of derivative financial instruments ) Other income - Interest expense, net ) ) Other income (expense), net ) Income (loss) before income taxes and noncontrolling interest ) Income taxes - - Net income (loss) before noncontrolling interest ) Net (income) attributable noncontrolling interest ) ) Net income (loss) ) Preferred stock dividends and distributions ) ) Net income (loss) attributable to common shareholders $ $ ) Net income (loss) per common share Basic $ $ ) Diluted $ $ ) Weighted average shares outstanding Basic and diluted Diluted See accompanying notes to the condensed consolidated financial statements. 3 NEW FRONTIER ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three month period ended May 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation, depletion and amortization Bad debt expense - Impairment and abandonment of of oil and gas properties - Share-based compensation expenses, amortization and grants (Gain) loss on change in fair value from derivative liability ) (Increase) decrease in assets: Accounts receivable, trade ) ) Prepaid expense ) Increase (decrease) in liabilities: Accounts payable and accrued expenses ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payment of notes payable - ) Preferred stock dividends paid ) - Other - Net cash used financing activities ) ) DECREASE IN CASH ) ) BEGINNING BALANCE ENDING BALANCE $ $ Cash paid for income taxes $
